           Case 1:18-cv-12382-RGS Document 38 Filed 05/28/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

The Republic of Poland

               Petitioner

      v.                                               Civil Action No. 1:18-12382-RGS

Vincent J. Ryan et al

               Respondents

                        ORDER OF ADMINISTRATIVE CLOSURE

                                     May 28, 2019

STEARNS, D.J.

      In accordance with the Court’s Electronic Order [Dkt # 37] granting respondent’s

   Motion to Stay, it is ORDERED that the above-entitled action be, and hereby is,

   administratively closed pending the dissolution of the stay.



                                                              By the Court,

                                                              /s/ Arnold Pacho
                                                              Deputy Clerk
